Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 05-27-2022 under amendments and request for reconsideration, which have been placed of record in the file. Claims 1-7, 9, 15 and 17-18 are pending in this action. Claims 8, 10-14, 16 and 19 are cancelled

Response to Amendment
The amendment filed on 05-25-2022 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has amended claims 1, 9, 15 and 17-18 as well as cancelled claims 8, 10-14, 16 and 19. Applicant has amended independent claims 1  with adding allowable limitations of the objected claim 8 to expedite allowance of the instant application.       

Applicant has amended claims 1, 9, 15 and 17-18 as well as cancelled claims 8, 10-14, 16 and 19. Applicant has amended independent claims 1  with adding allowable limitations of the objected claim 8 to expedite allowance of the instant application.    Applicant arguments filed on 05-27-2022, under remark regarding allowable limitations “

the forming the first part by the nanoimprint process includes: providing a transfer printing template substrate; forming an imprint adhesive layer on a side of the transfer printing template substrate to obtain a transfer printing template, the imprint adhesive layer including a plurality of grooves that are spaced apart; filling the plurality of grooves with a conductive material; and imprinting the transfer printing template filled with the conductive material on the surface of the encapsulating layer away from the base to obtain the first part” are persuasive; as after further extensive search and consideration all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by claim limitations recited above under inverted comas, thus independent claim 1, does overcome the prior art rejection mailed on 03-07-2022; which puts application number 17055458 in condition for allowance. 

Examiner conducted  extensive search per Applicant’s arguments and newly searched prior art listed on USPTO 892’s of Huiqin FU et al. (US 20190018526 A1) in view of Tao Sun et al. (US 20190181381 A1) and SangGab Kim et al. (US 20170168608 A1) as well as newly  searched prior art of Schaper Charles D (US-20110058150-A1) does disclose or suggest “A method for manufacturing a display substrate, comprising: providing a base, the base having a non-display area that includes a binding area; forming a light-emitting functional layer and an encapsulating layer successively on a side of the base, an orthographic projection of the encapsulating layer on the base not overlapping with the binding area; and forming a touch structure on a surface of the encapsulating layer away from the base, the touch structure including a first part that is in contact with the encapsulating layer, and a material of the first part including a conductive material; wherein forming the first part includes forming the first part by a nanoimprint process “; however, none of the cited or  newly searched prior arts recites or  discloses all the other limitations of independent claim in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
  “the forming the first part by the nanoimprint process includes: providing a transfer printing template substrate; forming an imprint adhesive layer on a side of the transfer printing template substrate to obtain a transfer printing template, the imprint adhesive layer including a plurality of grooves that are spaced apart; filling the plurality of grooves with a conductive material; and imprinting the transfer printing template filled with the conductive material on the surface of the encapsulating layer away from the base to obtain the first part”.

Allowable Subject Matter
Claims 1-7, 9, 15 and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Applicant has amended claims 1, 9, 15 and 17-18 as well as cancelled claims 8, 10-14, 16 and 19. Applicant has amended independent claims 1  with adding allowable limitations of the objected claim 8 to expedite allowance of the instant application.    Applicant arguments filed on 05-27-2022 are convincing. As argued by applicant in remarks under claim rejection page 6, last paragraph  and page 7, first paragraph; after extensive search and further consideration, the prior art of Huiqin FU et al. (US 20190018526 A1) in view of Tao Sun et al. (US 20190181381 A1) and SangGab Kim et al. (US 20170168608 A1) with all of the prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
the forming the first part by the nanoimprint process includes: providing a transfer printing template substrate; forming an imprint adhesive layer on a side of the transfer printing template substrate to obtain a transfer printing template, the imprint adhesive layer including a plurality of grooves that are spaced apart; filling the plurality of grooves with a conductive material; and imprinting the transfer printing template filled with the conductive material on the surface of the encapsulating layer away from the base to obtain the first part.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

06-15-2022